Case 7:21-cv-00356-VB Document 24 Filed 04/06/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

et soem —_——w—= xX
ANGELA GLIKIN, individually and on behalf
of all others similarly situated,
y Plaintiff, ORDER
MAJOR ENERGY ELECTRIC SERVICES, 21 CV 356 (VB)
LLC,
Defendant. :
--- x

 

 

On April 5, 2021, defendant filed (i) a motion to compel arbitration or, in the alternative,
transfer this action to the District of Maryland (Doc. #21), and (ii) a motion to dismiss the
complaint. (Doc. #22).!

The Court will need to reach the arguments raised in the motion to dismiss only if it first
denies the motion to compel arbitration or transfer. Accordingly, the motion to dismiss is
DENIED WITHOUT PREJUDICE to refiling pending the Court’s decision on the motion to
compel arbitration or transfer.

Defendant’s time to answer, move, or otherwise respond to the complaint is stayed
pending further order of the Court.

The Clerk is instructed to terminate the motion to dismiss. (Doc. #22).

Dated: April 6, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 

I Defense counsel did not explain why two separate sets of motion papers were filed,
although the Court suspects this was done to circumvent the Court’s page limitation for
memoranda of law submitted in support of motions. See Individual Practices of Judge Vincent
L. Briccetti,  2.C.
